



Exhibit 10.9


Execution Version
AMENDMENT NO. 1 (this “Amendment”), dated as of October 4, 2016, by and among
NUANCE COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto and BARCLAYS BANK PLC, as administrative agent (the
“Administrative Agent”), to the Revolving Credit Agreement dated as of April 15,
2016 (as amended, supplemented, amended and restated or otherwise modified prior
to the date hereof, the “Credit Agreement”), among the Borrower, the LENDERS
party thereto from time to time, the Administrative Agent and the other parties
thereto from time to time. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
WHEREAS, the parties hereto wish to amend the Credit Agreement as described
herein;
WHEREAS, Section 9.08 of the Credit Agreement provides that the Borrower and the
Required Lenders may amend the Credit Agreement for certain purposes;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Amendment.
(a)    Section 1.01 of the Credit Agreement is hereby amended by:
(i)replacing the definition of “Alternate Currency” in its entirety with the
following:
“Alternate Currency” shall mean each of euros, pounds, yen, Canadian dollars,
Australian dollars and each other currency (other than Dollars) that is a lawful
currency that is readily available and freely transferable and convertible into
Dollars as shall be agreed from time to time between each applicable Issuing
Bank and the Borrower.
(ii)adding the following definitions to such Section in alphabetical order:
“Australian dollars” shall mean the lawful money of the Commonwealth of
Australia.
“Requirements of Law” shall mean, collectively, all international, foreign,
federal, state and local common law, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
ad-ministration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
Section 2.    Representations and Warranties. The Borrower represents and
war-rants to the Administrative Agent and each of the Lenders that:
(a)    The execution and delivery of this Amendment is within the Borrower’s
organizational powers and has been duly authorized by all necessary
organizational action on the part of the Borrower. This Amendment has been duly
executed and delivered by the Borrower and constitutes, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law, will not violate or result in a default or
require any consent or approval under any indenture, agreement or other
instrument binding upon any Loan Party or its property, or give rise to a right
thereunder to require any payment to be made by any Loan Party, in each case,
except as could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect or a material adverse effect on the rights
and remedies of the Administrative Agent and the Lenders.





--------------------------------------------------------------------------------





(b)    After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement or in any other Loan Document
are true and correct in all material respects with the same effect as though
made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
(c)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
Section 3.    Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which (i) the Administrative Agent shall
have received counterparts of this Amendment executed by the Borrower and the
Required Lenders and (ii) each of the following conditions shall have been
satisfied in accordance with the terms thereof:
(a)the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the Amendment Effective Date;
(b)the Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment (including the reasonable fees and expenses of
Cahill Gordon & Reindel LLP as counsel to the Administrative Agent); and
(c)the Administrative Agent (or its counsel) shall have received a certificate
of a Responsible Officer of the Borrower, dated the Amendment Effective Date,
certifying compliance with the condition set forth in clause (a) of this Section
3.
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The
provisions of Sections 9.07, 9.11 and 9.15 of the Credit Agreement shall apply
to this Amendment to the same extent as if fully set forth herein.
Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 7.    Effect of Amendment. Except as expressly set forth herein, (i)
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect
























-2-





--------------------------------------------------------------------------------





the rights and remedies of the Lenders, the Administrative Agent, any other
Agent, any Issuing Bank or the Swingline Lender, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Except as expressly set forth herein,
each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Security
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement, as applicable, to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended hereby. Each of the Loan
Parties hereby consents to this Amendment and confirms that all obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement as amended hereby.
[Remainder of page intentionally left blank]








-3-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


NUANCE COMMUNICATIONS, INC.


By: /S/ T.F. Chagnon
Name: T.F. Chagnon
Title:




































[Signature Page to Amendment No. 1]





--------------------------------------------------------------------------------





        
BARCLAYS BANK PLC, as Administrative Agent and a Lender,
By: /s/ Mathew Cybul
Name: Mathew Cybul
Title: Assistant Vice President




[Signature page to Amendment No. 1]





--------------------------------------------------------------------------------





AMENDMENT TO
THE NUANCE COMMUNICATIONS, INC. REVOLVING CREDIT AGREEMENT


THE UNDERSIGNED LENDER:


X Consents to Amendment












The Bank of Tokyo-Mitsubishi UFJ, Ltd.,




By: /s/ Lillian Kim
Name: Lillian Kim
Title: Director    








[If a second signature is necessary:


By:
Name:
Title:]














Existing Revolving Facility Commitment amount1: $25,000,000


























                                                                                            
I For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.








[Signature Page to Amendment No. I]





--------------------------------------------------------------------------------





AMENDMENT TO
THE NUANCE COMMUNICATIONS, INC. REVOLVING CREDIT AGREEMENT


THE UNDERSIGNED LENDER:
X Consents to Amendment
CITIBANK, N.A,
By: /s/ James Cahow
Name: James Cahow
Title: Director and Vice President














Existing Revolving Facility Commitment amount1: $20,000,000










































                                                                                          
1For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.
[Signature Page to Amendment No. 1]





--------------------------------------------------------------------------------





AMENDMENT TO
THE NUANCE COMMUNICATIONS, INC. REVOLVING CREDIT AGREEMENT
THE UNDERSIGNED LENDER:
X Consents to Amendment










DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director    




By: /s Dusan Lazarov
Name: Dusan Lazarov
Title: Director


Existing Revolving Facility Commitment amount1: $35,000,000.00


























                                                                                         
1For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.
Signature Page to Amendment No. 1





--------------------------------------------------------------------------------







AMENDMENT TO
THE NUANCE COMMUNICATIONS, INC. REVOLVING CREDIT AGREEMENT


THE UNDERSIGNED LENDER:


X Consents to Amendment
ROYAL BANK OF CANADA ,
(Name of Institution)




By: /s/ Sheldon Pinto
Name: Sheldon Pinto
Title: Authorized Signatory
Existing Revolving Facility Commitment amount1: $25,000,000





























1For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.
[Signature Page to Amendment No. 1]





--------------------------------------------------------------------------------





AMENDMENT TO
THE NUANCE COMMUNICATIONS, INC. REVOLVING CREDIT AGREEMENT
THE UNDERSIGNED LENDER:
X Consents to Amendment
SunTrust Bank,
By: /s/ Johnetta Bush
Name: Johnetta Bush
Title: Vice President










Existing Revolving Facility Commitment amount1: $25,000,000














































                                                                                     
1For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.






[Signature Page to Amendment No. 1]



